







EXHIBIT 10.1





SECURITIES EXCHANGE AGREEMENT


dated effective as of August 23, 2004


by and among


TELESTONE TECHNOLOGIES CORPORATION(F.K.A. MILESTONE CAPITAL, INC.),

SUCCESS MILLION INTERNATIONAL, LTD.,

and

THE SHAREHOLDERS OF SUCCESS MILLION INTERNATIONAL, LTD.


















TABLE OF CONTENTS




1.1

Issuance and Exchange.




1.2

Exchange Ratio.




ARTICLE II. CLOSING




2.1

Closing.




2.2

Deliveries by Public Company.




2.3

Deliveries by Shareholders and Holding Co.




ARTICLE III. REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS




3.1

Ownership of Stock.




3.2

Authority to Execute and Perform Agreement; No Breach.




3.3

Securities Matters.




ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF HOLDING CO




4.1

Organization, Standing and Corporate Power.




4.2

Authority; Noncontravention.




4.3

Financial Statements.




4.4

Capital Structure.




ARTICLE V. REPRESENTATIONS AND WARRANTIES OF PUBLIC COMPANY




5.1

Organization, Standing and Power.




5.2

Capital Structure.




5.3

Authority: Noncontravention.




5.4

Subsidiaries.




5.5

Intellectual Property.




5.6

Absence of Certain Changes or Events; No Undisclosed Material Liabilities.




5.7

Books and Records.




5.8

Employees.




5.9

Employee Benefit Plans.




5.10

Compliance with Applicable Laws.




5.11

Insurance.




5.12

Litigation, etc.




5.13

Contracts.




5.14

Real Property.




5.15

Quotation.




5.16

Filings.




5.17

Environmental Matters.




5.18

Anti-takeover Plan: State Takeover Statutes.




5.19

Solicitation.




5.20

Disclosure.




ARTICLE VI. INDEMNIFICATION




6.1

Indemnification of Holding Co and Shareholders.




6.2

Indemnification of Public Company.




ARTICLE VII. CONDITIONS PRECEDENT




7.1

Conditions to Each Party’s Obligation to Effect the Exchange.




7.2

Conditions to Obligations of Holding Co and the Shareholders.




7.3

Conditions to Obligations of Public Company.




7.4

Frustration of Closing Conditions.




ARTICLE VIII. GENERAL PROVISIONS




8.1

Survival of Representations and Warranties.




8.2

Fees and Expenses.




8.3

Definitions.




8.4

Usage.




8.5

Notices.




8.6

Counterparts.




8.7

Entire Agreement; Third-Party Beneficiaries.




8.8

Governing Law.




8.9

Assignment.




8.10

Enforcement.




8.11

Severability.







#









SECURITIES EXCHANGE AGREEMENT

THIS SECURITIES EXCHANGE AGREEMENT (the “Agreement”), dated effective as of
August 23, 2004 (the “Effective Date”), is entered into by and among Success
Million International, Ltd., a Hong Kong corporation (“Holding Co”), and
 Telestone Technologies Corporation, f.k.a. Milestone Capital, Inc., a Delaware
corporation (the “Public Company”), and the individuals whose names appear on
the signature page hereof, each being a shareholder of Holding Co (the
“Shareholders”). Certain capitalized terms used in this Agreement are defined in
Section  hereof.

W I T N E S S E T H:

WHEREAS, as of the Effective Date, there are 24,010,000 outstanding shares of
the common stock, par value HK$1.00, of Holding Co (the “Holding Co Stock”), of
which all of the shares of Holding Co Stock are beneficially owned and/or
controlled by the Shareholders.

WHEREAS, Public Company proposes to acquire all of the outstanding shares of
Holding Co in exchange for the issuance of an aggregate of 4.1 million shares of
common stock, $.001 par value, of Public Company (the “Exchange”); and

WHEREAS, the Boards of Directors of Public Company and Holding Co have
determined that it is desirable to effect a plan of reorganization.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements, representations and warranties contained herein, the
parties hereto agree as follows:

ARTICLE I.
ISSUANCE AND EXCHANGE OF SHARES

1.1

Issuance and Exchange.

At the Closing (as defined in Section  below), to be held in accordance with the
provisions of  below and subject to the terms and agreements set forth herein,
Public Company shall authorize Public Company’s transfer agent to issue to the
Shareholders the number of duly authorized and newly issued shares of common
stock, $.001 par value, of Public Company (the “Public Company Stock”) set forth
in Section  below for the outstanding shares of Holding Co Stock. In
consideration for the shares of Public Company Stock to be exchanged, the
Shareholders shall have delivered to counsel for Public Company, prior to
Closing, certificates evidencing their shares of Holding Co, together with duly
executed stock powers to effectuate the transfer. Counsel for Public Company
shall release the Holding Co shares, over which he has custody, to Public
Company at the Closing, assuming satisfaction by the Shareholders and Holding Co
of all applicable conditions set forth in this Agreement.

1.2

Exchange Ratio.

(a)

At the Closing, Public Company shall exchange an aggregate of 4.1 million shares
of Public Company Stock for all issued and outstanding shares of Holding Co
Stock as full consideration for the Holding Co Stock.  A chart setting forth the
capitalization of Public Company immediately prior to and immediately following
the Closing (as defined in Section ) is set forth on Exhibit 1.2(a) hereto.

(b)

No fractional shares of Public Company Stock will be issued to any Shareholder
entitled to receive said shares. Accordingly, Shareholders who would otherwise
be entitled to receive fractional shares of Public Company Stock will, upon
surrender of their certificate representing the fractional shares of Holding Co
Stock, receive a full share if the fractional share exceeds fifty percent (50%)
and if the fractional share is less than fifty percent (50%) the fractional
share shall be cancelled.

ARTICLE II.
CLOSING

2.1

Closing.

The consummation of the Exchange by Public Company, Holding Co and the
Shareholders (the “Closing”) shall occur on the Effective Date at the offices of
Holding Co, subject to the satisfaction or waiver of all of the conditions to
Closing, or at such other place as the parties may agree upon.

2.2

Deliveries by Public Company.

Public Company shall deliver, or cause to be delivered, to the Shareholders:

(a)

As soon as practicable after the Closing, certificates for the shares of Public
Company Stock being exchanged for their respective accounts, in form and
substance reasonably satisfactory to the Shareholders and their counsel, it
being understood that the certificates will be prepared by Public Company’s
transfer agent and delivered to Jackson Walker, L.L.P. for the benefit of the
Shareholders;

(b)

At the Closing, the items specified in  below; and

(c)

At the Closing, all of the books and records of Public Company.

2.3

Deliveries by Shareholders and Holding Co.

At the Closing, the Shareholders and Holding Co, as applicable, shall deliver to
Public Company the items specified in  below.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS

Each Shareholder hereby represents and warrants to Public Company as follows (it
being acknowledged that Public Company is entering into this Agreement in
material reliance upon each of the following representations and warranties, and
that the truth and accuracy of each, as evidenced by their signature set forth
on the signature page, constitutes a condition precedent to the obligations of
Public Company hereunder):

3.1

Ownership of Stock.

Each Shareholder is the lawful owner of his Holding Co Stock to be transferred
to Public Company free and clear of all preemptive or similar rights, Liens, and
the delivery to Public Company of the Holding Co Stock pursuant to the
provisions of this Agreement will transfer to Public Company valid title
thereto, free and clear of all Liens. To the Knowledge of each Shareholder, the
Holding Co Stock to be exchanged herein has been duly authorized and validly
issued and is fully paid and nonassessable.

3.2

Authority to Execute and Perform Agreement; No Breach.

Each Shareholder has the full legal right and power and all authority and
approval required to enter into, execute and deliver this Agreement, and to
sell, assign, transfer and convey the Holding Co Stock and to perform fully his
respective obligations hereunder. This Agreement has been duly executed and
delivered by each Shareholder and, assuming due execution and delivery by, and
enforceability against, Public Company, constitutes the valid and binding
obligation of each Shareholder enforceable in accordance with its terms, subject
to the qualifications that enforcement of the rights and remedies created hereby
is subject to (a) applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other laws of general application affecting the
rights and remedies of creditors, and (b) general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law). No approval or consent of, or filing with, any Governmental Entity,
and no approval or consent of, or filing, with any other Person is required to
be obtained by the Shareholders or in connection with the execution and delivery
by the Shareholders of this Agreement and consummation and performance by them
of the transactions contemplated hereby.

The execution, delivery and performance of this Agreement by each Shareholder
and the consummation of the transactions contemplated hereby in accordance with
the terms and conditions hereof by each Shareholder will not:

(a)

violate, conflict with or result in the breach of any of the terms of, or
constitute (or with notice or lapse of time or both would constitute) a default
under, any contract, lease, agreement or other instrument or obligation to which
a Shareholder is a party or by or to which any of the properties and assets of
any of the Shareholders may be bound or subject;

(b)

violate any order, judgment, injunction, award or decree of any court,
arbitrator, governmental or regulatory body, by which a Shareholder or the
securities, assets, properties or business of any of them is bound; or

(c)

violate any statute, law or regulation to which any Shareholder is subject.

3.3

Securities Matters.

The Shareholders hereby represent, war­rant and covenant to the Public Company
as follows:

(a)

The Shareholders have been advised that the Public Company Stock has not been
registered under the Securities Act, or any state securities act in reliance on
exemptions therefrom.

(b)

The Public Company Stock is being acquired solely for each Shareholder’s own
account, for investment and are not being acquired with a view to or for the
resale, distribution, subdivision or fractionalization thereof. The Shareholders
have no present plans to enter into any such contract, undertaking, agreement or
arrangement and the Shareholders further understand that the Public Company
Stock may only be resold pursuant to a registration statement under the
Securities Act, or pursuant to some other available exemption.

(c)

The Shareholders agree that the certificate or certificates representing the
Public Company Stock will be inscribed with substantially the following legend:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933. The securities have been acquired for investment and
may not be sold, transferred or assigned in the absence of an effective
registration statement for these securities under the Securities Act of 1933 or
an opinion of counsel acceptable to the issuer of the securities represented by
this certificate that registration is not required under said Act.”

(d)

The Shareholders acknowledge that an investment in Public Company is subject to
a high degree of risk and that, even though Public Company’s common stock is
quoted on the Pink Sheets, there exists no established trading market for the
Public Company Stock.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF HOLDING CO

Holding Co hereby represents and warrants to Public Company as follows (it being
acknowledged that Public Company is entering into this Agreement in material
reliance upon each of the following representations and warranties, and that the
truth and accuracy of each, as evidenced by the execution of this Agreement by a
duly authorized officer of Holding Co, constitutes a condition precedent to the
obligations of the Public Company hereunder):

4.1

Organization, Standing and Corporate Power.

Holding Co is duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation, and has all requisite corporate power
and authority to own, lease and operate its properties and to carry on its
business substantially as now conducted, except where the failure to do so would
not have, individually or in the aggregate, a Holding Co Material Adverse
Effect. For purposes of this Agreement, the term “Holding Co Material Adverse
Effect” means any Material Adverse Effect with respect to Holding Co, taken as a
whole, or any change of effect that adversely, or is reasonably expected to
adversely, affect the ability of Holding Co to consummate the transactions
contemplated by this Agreement in any material respect or materially impair or
delay Holding Co’s ability to perform its obligations hereunder.

4.2

Authority; Noncontravention.

Holding Co has the requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated by this Agreement.
 The execution, delivery and performance by Holding Co of this Agreement and the
consummation of the transactions contemplated hereby by Holding Co have been
duly authorized by all necessary corporate action on the part of Holding Co.
This Agreement has been duly executed and delivered by Holding Co and, assuming
this Agreement constitutes the valid and binding agreement of Public Company,
constitutes a valid and binding obligation of Holding Co, enforceable against
Holding Co in accordance with its terms, subject to (a) applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general application affecting the rights and remedies of creditors, and (b)
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law). The execution and delivery of
this Agreement do not, and the consummation of the transactions contemplated by
this Agreement and compliance with the provisions of this Agreement, will not
(x) conflict with any provisions of the charter or other organizational or
governing documents of Holding Co, (y) subject to the governmental filings and
other matters referred to in the following sentence, conflict with, result in a
breach of or default (with or without notice or lapse of time, or both) under,
or give rise to a right of first refusal, termination, cancellation or
acceleration of any obligation (including to pay any sum of money) or loss of a
material benefit under, or require the consent of any Person under, any
indenture, or other material agreement, Permit, concession, ground lease or
similar instrument or undertaking to which Holding Co is a party or by which
Holding Co or any of its assets are bound or affected, result in the creation or
imposition of a Lien against any material asset of Holding Co, which singly or
in the aggregate would have a Holding Co Material Adverse Effect, or (z) subject
to the governmental filings and other matters referred to in the following
sentence, contravene any law, rule or regulation, or any order, writ, judgment,
injunction, decree, determination or award binding on or applicable to Holding
Co and currently in effect, which, in the case of clauses (y) and (z) above,
singly or in the aggregate, would have a Holding Co Material Adverse Effect. No
consent, approval or authorization of, or declaration or filing with, or notice
to, any Governmental Entity or any third party which has not been received or
made is required by or with respect to Holding Co in connection with the
execution and delivery of this Agreement by Holding Co or the consummation by
Holding Co of the transactions contemplated hereby, except for consents,
approvals, authorizations, declarations, filings and notices that, if not
obtained or made, will not, individually or in the aggregate, result in a
Holding Co Material Adverse Effect.

4.3

Financial Statements.

The financial statements of Holding Co have been audited for the periods
indicated in conformity with U.S. Generally Accepted Accounting Principles
(“GAAP”).

4.4

Capital Structure.

As of the Effective Date, 24,010,000 shares of Holding Co Stock were issued and
outstanding and no shares of Holding Co Stock were held by Holding Co in its
treasury. All outstanding shares of capital stock of Holding Co will have been
duly authorized and validly issued, and will be fully paid and nonassessable and
not subject to preemptive or similar rights. No bonds, debentures, notes or
other indebtedness of Holding Co having the right to vote (or convertible into,
or exchangeable for, securities having the right to vote) on any matters on
which the Shareholders may vote are issued or outstanding. Except for this
Agreement, Holding Co does not have and, at or after Closing will not have, any
outstanding option, warrant, call, subscription or other right, agreement or
commitment which either (a) obligates Holding Co to issue, sell or transfer,
repurchase, redeem or otherwise acquire or vote any shares of the capital stock
of Holding Co, or (b) restricts the voting, disposition or transfer of shares of
capital stock of Holding Co. There are no outstanding stock appreciation rights
or similar derivative securities or rights of Holding Co.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF PUBLIC COMPANY

Public Company as to itself and to its predecessor entity, Milestone Capital,
Inc., hereby represents and warrants to Holding Co and the Shareholders as
follows (it being acknowledged that Holding Co and the Shareholders are entering
into this Agreement in material reliance upon each of the following
representations and warranties, and that the truth and accuracy of each, as
evidenced by the execution of this Agreement by a duly authorized officer of
Public Company, constitutes a condition precedent to the obligations of Holding
Co and the Shareholders hereunder):

5.1

Organization, Standing and Power.

Public Company is duly organized, validly existing and in good standing under
the laws of Delaware and has the requisite corporate power and authority to
carry on its business as now being conducted. Public Company is duly qualified
or licensed to do business and is in good standing in each jurisdiction in which
the nature of its business or the ownership or leasing of its properties makes
such qualification or licensing necessary, other than in such jurisdictions
where the failure to be so qualified or licensed (individually or in the
aggregate) would not have a Public Company Material Adverse Effect. For purposes
of this Agreement, the term “Public Company Material Adverse Effect” means any
Material Adverse Effect with respect to Public Company, taken as a whole, or any
change or effect that adversely, or is reasonably expected to adversely, affect
the ability of Public Company to consummate the transactions contemplated by
this Agreement in any material respect or materially impairs or delays Public
Company’s ability to perform its obligations hereunder. Public Company has made
available to Holding Co complete and correct copies of its charter documents and
bylaws.

5.2

Capital Structure.

As of the Effective Date, the authorized capital stock of Public Company
consists of 100,000,000 shares of Public Company Stock and 10,000,000 shares of
preferred stock. Immediately prior to the Closing, there will be approximately
99,917 shares of common stock of Public Company issued and outstanding and no
shares of preferred stock issued and outstanding. No shares of common stock of
Public Company will be held by Public Company in its treasury. All outstanding
shares of capital stock of Public Company will have been duly authorized and
validly issued, and will be fully paid and nonassessable and not subject to
preemptive or similar rights. No bonds, debentures, notes or other indebtedness
of Public Company having the right to vote (or convertible into, or exchangeable
for, securities having the right to vote) on any matters on which the
stockholders of Public Company may vote are issued or outstanding. Except for
the Convertible Promissory Notes (“Convertible Promissory Notes”) issued to pay
administrative expenses, and the common stock purchase warrants related thereto,
in the Chapter 11 proceeding of the Public Company’s predecessor entity,
Milestone Capital, Inc., filed in the United States Bankruptcy Court for the
District of New Jersey (the “Court”), Case No. 03-41806 (“Plan of Bankruptcy”),
which are convertible into an aggregate of 3.8 million shares of the Public
Company’s common stock ( plus an additional 950,000 shares of common stock
underlying the referenced warrants), and except for this Agreement, Public
Company does not have, and at or after Closing will not have, any outstanding
option, warrant, call, subscription or other right, agreement or commitment
which either (a) obligates Public Company to issue, sell or transfer,
repurchase, redeem or otherwise acquire or vote any shares of the capital stock
of Public Company, or (b) restricts the voting, disposition or transfer of
shares of capital stock of Public Company. There are no outstanding stock
appreciation rights or similar derivative securities or rights of Public
Company.

5.3

Authority: Noncontravention.

Public Company has the requisite corporate power and authority to enter into
this Agreement and to consummate the transactions contemplated by this
Agreement. The execution, delivery and performance of this Agreement by Public
Company and the consummation by Public Company of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of Public Company and is in compliance with the Plan of Bankruptcy as confirmed
by the Court. This Agreement has been duly executed and delivered by Public
Company and, assuming this Agreement constitutes the valid and binding agreement
of Holding Co and the Shareholders, constitutes a valid and binding obligation
of Public Company, enforceable against Public Company in accordance with its
terms, subject to (a) applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other laws of general application affecting the
rights and remedies of creditors, and (b) general principles of equity
(regardless of whether enforceability is considered in a proceeding at law or in
equity). The execution and delivery of this Agreement do not, and the
consummation of the transactions contemplated by this Agreement and compliance
with the provisions hereof, will not, (x) conflict with any of the provisions of
the charter documents or bylaws of Public Company, (y) subject to the
governmental filings and other matters referred to in the following sentence,
conflict with, result in a breach of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of first refusal, termination,
cancellation or acceleration of any obligation (including to pay any sum of
money) or loss of a benefit under, or require the consent of any Person under,
any indenture or other agreement, Permit, concession, ground lease or similar
instrument or undertaking to which Public Company is a party or by which Public
Company or any of its assets are bound or affected, result in the creation or
imposition of a Lien against any material asset of Public Company, which, singly
or in the aggregate, would have a Public Company Material Adverse Effect, or (z)
subject to the governmental filings and other matters referred to in the
following sentence, contravene any law, rule or regulation, or any order, writ,
judgment, injunction, decree, determination or award binding on Public Company
currently in effect, which in the case of clauses (y) and (z) above, singly or
in the aggregate, would have a Public Company Material Adverse Effect.  No
consent, approval or authorization of, or declaration or filing with, or notice
to, any Governmental Entity or any third party which has not been received or
made is required by or with respect to Public Company in connection with the
execution and delivery of this Agreement by Public Company or the consummation
by Public Company of the transactions contemplated hereby, except for consents,
approvals, authorizations, declarations, filings and notices that, if not
obtained or made, will not, individually or in the aggregate, result in a Public
Company Material Adverse Effect.

5.4

Bankruptcy Plan.

The Plan of Bankruptcy has been confirmed in all respects by the court pursuant
to an Order of Confirmation issued on August 12, 2004, and Public Company and
its predecessor, Milestone Capital, Inc., were and presently are compliance with
the Plan of Bankruptcy, as confirmed in all material respects.

5.5

Subsidiaries.

Public Company does not own, directly or indirectly, any of the capital stock of
any other corporation or any equity, profit sharing, participation or other
interest in any corporation, partnership, joint venture or other entity.

5.6

Intellectual Property.

Public Company does not own or use any trademarks, trade names, service marks,
patents, copyrights or any applications with respect thereto. Public Company has
no Knowledge of any claim that, or inquiry as to whether, any product, activity
or operation of Public Company infringes upon or involves, or has resulted in
the infringement of, any trademarks, trade names, service marks, patents,
copyrights or other proprietary rights of any other Person, corporation or other
entity; and no proceedings have been instituted, are pending or are threatened
with respect thereto.

5.7

Absence of Certain Changes or Events; No Undisclosed Material Liabilities.

(a)

Audited financial statements of Public Company as of December 31, 2003 and
unaudited financial statements of Public Company dated June 30, 2004
(collectively, the “Financial Statements”) have been prepared. Except as
otherwise disclosed in its filings or public records with the Securities and
Exchange Commission, Public Company has conducted its business only in the
ordinary course, and there has not been (i) any change, destruction, damage,
loss or event which has had or could reasonably be expected to have,
individually or in the aggregate a Public Company Material Adverse Effect; (ii)
any declaration, setting aside or payment of any dividend or other distribution
in respect of shares of Public Company’s capital stock, or any repurchase,
redemption or other acquisition by Public Company of any shares of their
respective capital stock or equity interests, as applicable; (iii) any increase
in the rate or terms of compensation payable or to become payable by Public
Company to its directors, officers or key employees; (iv) any entry into, or
increase in the rate or terms of, any bonus, insurance, severance, pension or
other employee or retiree benefit plan, payment or arrangement made to, for or
with any such directors, officers or employees; (v) any entry into any
agreement, commitment or transaction by Public Company, or waiver, termination,
amendment or modification to any agreement, commitment or transaction, which is
material to Public Company taken as a whole; (vi) any material labor dispute
involving the employees of Public Company; (vii) any change by Public Company in
accounting methods, principles or practices except as required or permitted by
GAAP; (viii) any write-off or write-down of, or any determination to write-off
or write-down, any asset of Public Company or any portion thereof; (ix) any
split, combination or reclassification of any of Public Company’s capital stock
or issuance or authorization relating to the issuance of any other securities in
respect of, in lieu of or in substitution for shares of Public Company’s capital
stock; (x) any amendment of any material term of any outstanding security of
Public Company; (xi) any loans, advances or capital contributions to or
investments in, any other Person in existence on the Effective Date made by
Public Company; (xii) any sale or transfer by Public Company of any of the
assets of Public Company, cancellation of any material debts or claims or waiver
of any material rights by Public Company; or (xiii) any agreements by Public
Company to (a) do any of the things described in the preceding clauses (i)
through (xii) other than as expressly contemplated or provided for herein or (b)
take, whether in writing or otherwise, any action which, if taken prior to the
Effective Date, would have made any representation or warranty of Public Company
in this Agreement untrue or incorrect in any material respect.

(b)

Public Company has no Liabilities, except as set forth in the Financial
Statements or otherwise incurred in the ordinary course of business.

5.8

Books and Records.

The books of account and other financial Records of Public Company, all of which
have been made available to Holding Co, are complete and correct and represent
actual, bona fide transactions and have been maintained in accordance with sound
business practices and the requirements of Section 13(b)(2) of the Exchange Act.

5.9

Employees.

Except with regard to Chuck DeMory and John Mangel,III , Public Company’s sole
officers and directors, Public Company (a) has no employees, (b) does not owe
any compensation of any kind, deferred or otherwise, to any current or previous
employees, (c) has no written or oral employment agreements with any officer or
director of Public Company or (d) is not a party to or bound by any collective
bargaining agreement. There are no loans or other obligations payable or owing
by Public Company to any stockholder, officer, director or employee of Public
Company, nor are there any loans or debts payable or owing by any of such
persons to Public Company or any guarantees by Public Company of any loan or
obligation of any nature to which any such Person is a party.

5.10

Employee Benefit Plans.

Public Company has no (a) non-qualified deferred or incentive compensation or
retirement plans or arrangements, (b) qualified retirement plans or
arrangements, (c) other employee compensation, severance or termination pay or
welfare benefit plans, programs or arrangements or (d) any related trusts,
insurance contracts or other funding arrangements maintained, established or
contributed to by Public Company.

5.11

Compliance with Applicable Laws.

Public Company has and after giving effect to the transactions contemplated
hereby will have in effect all Permits necessary for it to own, lease or operate
its properties and assets and to carry on its business as now conducted, and to
the Knowledge of Public Company there has occurred no default under any such
Permit, except for the lack of Permits and for defaults under Permits which
individually or in the aggregate would not have a Public Company Material
Adverse Effect. To Public Company’s Knowledge, Public Company is in compliance
with, and has no liability or obligation under, any applicable statute, law,
ordinance, rule, order or regulation of any Governmental Entity, including any
liability or obligation to undertake any remedial action under Hazardous
Substances Laws (as hereinafter defined), except for instances of
non-compliance, liabilities or obligations, which individually or in the
aggregate would not have a Public Company Material Adverse Effect.

5.12

Insurance.

Public Company has no insurance policies in effect.

5.13

Litigation, etc.

As of the Effective Date and except for the Plan of Bankruptcy, (a) there is no
suit, claim, action or proceeding (at law or in equity) pending or, to the
Knowledge of Public Company, threatened against Public Company (including,
without limitation, any product liability claims) before any court or
governmental or regulatory authority or body, and (b) Public Company is not
subject to any outstanding order, writ, judgment, injunction, order, decree or
arbitration order that, in any such case described in clauses (a) and (b), (i)
could reasonably be expected to have, individually or in the aggregate, a Public
Company Material Adverse Effect or (ii) involves an allegation of criminal
misconduct or a violation of the Racketeer and Influenced Corrupt Practices Act.
As of the Closing, there are no suits, actions, claims or proceedings pending
or, to Public Company’s Knowledge, threatened, seeking to prevent, hinder,
modify or challenge the transactions contemplated by this Agreement.

5.14

Contracts.

Except for its contract with Corporate Stock Transfer (“Transfer Agent”),
pursuant to which Transfer Agent acts as the Public Company’s stock transfer
agent, and the convertible Promissory Notes, Public Company has no material
contracts, leases, arrangements or commitments (whether oral or written) and is
not a party to or bound by or affected by any contract, lease, arrangement or
commitment (whether oral or written) relating to: (a) the employment of any
Person; (b) collective bargaining with, or any representation of any employees
by, any labor union or association; (c) the acquisition of services, supplies,
equipment or other personal property; (d) the purchase or sale of real property;
(e) distribution, agency or construction; (f) lease of real or personal property
as lessor or lessee or sublessor or sublessee; (g) lending or advancing of
funds; (h) borrowing of funds or receipt of credit; (i) incurring any obligation
or liability; or (j) the sale of personal property.

5.15

Real Property.

Public Company does not own or lease any real property.

5.16

Quotation.

As of the Effective Date, the Public Company Stock is and shall remain eligible
for quotation on the Pink Sheets following the Closing.

5.17

Filings.

With the exception of its annual report for fiscal 2003 and its quarterly
reports for the periods ended March 31 2004 and June 30, 2004, each of which to
be filed with the SEC within 10 days of the Effective Date, Public Company has
filed all reports required to be filed by it under the Securities Exchange Act.

5.18

Environmental Matters.

Public Company has not received any written notice from any Governmental Entity
that there exists any violation of any Hazardous Substances Law (as hereinafter
defined). Public Company has no Knowledge (a) of any Hazardous Substances (as
hereinafter defined) present on, under or about any Public Company asset, and to
Public Company’s Knowledge no discharge, spillage, uncontrolled loss, seepage or
filtration of Hazardous Substances has occurred on, under or about any Public
Company asset, (b) that any Public Company assets violates, or has at any time
violated, any Hazardous Substance Laws, and (c) that there is a condition on any
asset for which Public Company has an obligation to undertake any remedial
action pursuant to Hazardous Substance Laws. For purposes hereof, “Hazardous
Substances” means, without limitation (i) those substances included within
definitions of any one or more of the terms “Hazardous Substance,” and
“Hazardous Waste,” “Toxic Substance” and “Hazardous Material” in the
Comprehensive Environmental Response Compensation and Liability Act, 42 U.S.C. §
90,601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901,
et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601, et seq., the
Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq., the
Occupational Safety and Health Act, 29 U.S.C. § 651, et seq., (insofar as it
relates to employee health and safety in relation to exposure to Hazardous
Substances) and any other local, state, federal or foreign laws or regulations
related to the protection of public health or the environment (collectively,
“Hazardous Substances Laws”); (ii) such other substances, materials or wastes as
are or become regulated under, or as are classified as hazardous or toxic under
Hazardous Substance Laws; and (iii) any materials, wastes or substances that can
be defined as (v) petroleum products or wastes; (w) asbestos; (x)
polychlorinated biphenyl; (y) flammable or explosive; or (z) radioactive.

5.19

Anti-takeover Plan: State Takeover Statutes.

Public Company does not have in effect any plan, scheme, device or arrangement,
commonly or colloquially known as a “poison pill” or “anti-takeover” plan or any
similar plan, scheme, device or arrangement. The Board of Directors of Public
Company has approved this Agreement. No other state takeover statute or similar
statute or regulation applies or purports to apply to the Exchange, this
Agreement or any of the transactions contemplated by this Agreement.

5.20

Solicitation.

None of Public Company, its officers, directors, Affiliates or agents, or any
other Person acting on its behalf has solicited, directly or indirectly, any
Person to enter into a merger or similar business combination transaction with
Public Company by any form of general solicitation, including, without
limitation, any advertisement, article, notice or other communication published
in any newspaper, magazine or similar media or broadcast over television or
radio or any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

5.21

Disclosure.

The representations and warranties and statements of fact made by Public Company
in this Agreement are, as applicable, accurate, correct and complete and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements and information contained herein
not false or misleading.

ARTICLE VI.
INDEMNIFICATION

6.1

Indemnification of Holding Co and Shareholders.

(a)

Public Company shall, from and after the Closing, indemnify, defend and hold
harmless the Shareholders, Holding Co, and Holding Co’s officers, directors,
Affiliates or agents, and any other Person acting on its behalf (the “Holding Co
Indemnified Parties”) against all losses, claims, damages, costs, expenses
(including reasonable attorneys’ fees and expenses), liabilities or judgments or
amounts that are paid in settlement with the approval of the indemnifying party
(the “Holding Co Indemnified Liabilities”) based on, or arising out of, or
pertaining to this Agreement or the transactions contemplated hereby, in each
case, to the fullest extent permitted under the laws of the State of Delaware.

(b)

The Holding Co Indemnified Parties shall have the right to conduct the defense
of any action giving rise to a claim for indemnity under this Agreement with
counsel of their own choosing.  Holding Co, the Shareholders and Public Company
agree that all rights to indemnification, including provisions relating to
advances of expenses incurred in defense of any action or suit, existing in
favor of the Holding Co Indemnified Parties with respect to matters occurring
through the Closing, shall survive the Exchange and shall continue in full force
and effect for a period of not less than one year from the Closing; provided,
however, that all rights to indemnification in respect of any Holding Co
Indemnified Liabilities asserted or made within such period shall continue until
the disposition of such Holding Co Indemnified Liabilities.

(c)

The provisions of this Section  are intended to be for the benefit of, and shall
be enforceable by, each Holding Co Indemnified Party, his or her heirs and his
or her personal representatives and shall be binding upon all successors and
assigns of Public Company and Holding Co.

6.2

Indemnification of Public Company.

(a)

Holding Co shall, from and after the Closing, indemnify, defend and hold
harmless Public Company and Public Company’s officers, directors, Affiliates or
agents, and any other Person acting on its behalf (the “Public Company
Indemnified Parties”) against all losses, claims, damages, costs, expenses
(including reasonable attorneys’ fees and expenses), liabilities or judgments or
amounts that are paid in settlement with the approval of the indemnifying party
(the “Public Company Indemnified Liabilities”) based on, or arising out of, or
pertaining to this Agreement or the transactions contemplated hereby, in each
case, to the fullest extent permitted under the laws of the State of Delaware.

(b)

The Public Company Indemnified Parties shall have the right to conduct the
defense of any action giving rise to a claim for indemnity under this Agreement
with counsel of their own choosing.  Holding Co, the Shareholders and Public
Company agree that all rights to indemnification, including provisions relating
to advances of expenses incurred in defense of any action or suit, existing in
favor of the Public Company Indemnified Parties with respect to matters
occurring through the Closing, shall survive the Exchange and shall continue in
full force and effect for a period of not less than one year from the Closing;
provided, however, that all rights to indemnification in respect of any Public
Company Indemnified Liabilities asserted or made within such period shall
continue until the disposition of such Public Company Indemnified Liabilities.

(c)

The provisions of this Section  are intended to be for the benefit of, and shall
be enforceable by, each Public Company Indemnified Party, his or her heirs and
his or her personal representatives and shall be binding upon all successors and
assigns of Public Company and Holding Co.

ARTICLE VII.
CONDITIONS PRECEDENT

7.1

Conditions to Each Party’s Obligation to Effect the Exchange.

The respective obligation of each party to effect the Exchange is subject to the
satisfaction or written waiver of the following conditions:

(a)

No Injunctions or Restraints. No statute, rule, regulation, temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other legal restraint or prohibition
preventing the consummation of the Exchange shall be in effect; provided,
however, that the party invoking this condition shall use its best efforts to
have any such temporary restraining order, injunction, order, restraint or
prohibition vacated.

(b)

Governmental and Regulatory Consents. All material filings required to be made
prior to the Closing with, and all material consents, approvals, permits and
authorizations required to be obtained prior to the Closing from, Governmental
Entities, in connection with the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby by Holding Co and
Public Company will have been made or obtained (as the case may be).

7.2

Conditions to Obligations of Holding Co and the Shareholders.

The obligations of Holding Co and the Shareholders to effect the Exchange are
further subject to the satisfaction or written waiver on or prior to the Closing
of the following conditions:

(a)

Representations and Warranties.  The representations and warranties of Public
Company set forth in  that are qualified as to materiality or Material Adverse
Effect shall be true and correct and the representations and warranties of
Public Company set forth in  that are not so qualified shall be true and correct
in all material respects, in each case as of the Closing, except to the extent
such representations and warranties speak as of an earlier date. In addition,
all such representations and warranties shall be true and correct as of the
Closing, except to the extent such representation or warranty speaks of an
earlier date (without regard to any qualifications for materiality or Material
Adverse Effect) except to the extent that any such failure to be true and
correct (other than any such failure the effect of which is immaterial)
individually and in the aggregate with all such other failures would not have a
Material Adverse Effect, and Holding Co and the Shareholders shall have received
a certificate signed on behalf of Public Company by the chief executive officer
of Public Company to the effect set forth in this paragraph.

(b)

Performance of Obligations of Public Company.  Public Company shall have
performed in all material respects all obligations required to be performed by
it under this Agreement at or prior to the Closing.

(c)

Board Representation.  At the Closing and pursuant to a written consent to
action of the Board of Directors of Public Company, the Board of Directors (a)
shall appoint Han Daqing, Xu Yun, Luo Zhengbin, Zhao Peng and Zhu Lian as
members of the Board of Directors, and (b) all existing officers and directors
shall resign as officers of Public Company.

(d)

Opinion of Counsel.  Holding Co shall have received an opinion dated as of the
Closing from Public Company’s counsel to Holding Co in form, content and scope
satisfactory to Holding Co and its counsel with respect to: the incorporation
and existence of Public Company; the authorized and issued capital of Public
Company; the due authorization , execution and delivery by Public Company of
this Agreement; the validity of the issuance of the Public Company Stock; the
compliance with Public Company's Plan of Bankruptcy; and such other matters as
counsel to Holding Co may reasonably request.

7.3

Conditions to Obligations of Public Company.

The obligation of Public Company to effect the Exchange is further subject to
the satisfaction or written waiver on or prior to Closing of the following
conditions:

(a)

Representations and Warranties. The representations and warranties of Holding Co
set forth in  and of the Shareholders set forth in  that are qualified as to
materiality or Material Adverse Effect shall be true and correct and the
representations and warranties of Holding Co set forth in  and the Shareholders
set forth in  that are not so qualified shall be true and correct in all
material respects, in each case as of the Closing. In addition, all such
representations and warranties shall be true and correct as of the Closing,
except to the extent such representation or warranty speaks of an earlier date
(without regard to any qualifications for materiality or Material Adverse
Effect) except to the extent that any such failure to be true and correct (other
than any such failure the effect of which is immaterial) individually and in the
aggregate with all such other failures would not have a Material Adverse Effect,
and Public Company shall have received a certificate signed on behalf of Holding
Co by the president of Holding Co to the effect set forth in this paragraph.

(b)

Performance of Obligations of Holding Co and the Shareholders. Holding Co and
the Shareholders shall have performed in all material respects all obligations
required to be performed by them under this Agreement at or prior to the
Closing.

(c)

Opinion of Counsel. Public Company shall have received an opinion of Holding
Co’s counsel that is satisfactory to Public Company in both form and content.

7.4

Frustration of Closing Conditions.

None of Public Company, the Shareholders or Holding Co may rely on the failure
of any condition set forth in Sections ,  or , as the case may be, to be
satisfied if such failure was caused by such party’s failure to use reasonable
efforts to commence or complete the Exchange and the other transactions
contemplated by this Agreement.

ARTICLE VIII.
GENERAL PROVISIONS

8.1

Survival of Representations and Warranties.

Except as otherwise contemplated herein, the representations and warranties in
this Agreement and in any instrument delivered pursuant to this Agreement shall
survive the Closing for a period of one year.

8.2

Fees and Expenses.

Each party hereto shall pay its own expenses incident to preparing for, entering
into and carrying out this Agreement and the consummation of the transactions
contemplated hereby.

8.3

Definitions.

For purposes of this Agreement, and except as otherwise defined in this
Agreement:

(a)

“Affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person;

(b)

“Governmental Entity” means any domestic or foreign governmental agency or
regulatory authority;

(c)

“Knowledge” means actual knowledge.  In order for an individual to have
Knowledge of a fact or matter, the individual must be actually aware of that
fact or matter.  A Person (other than an individual) will be deemed to have
Knowledge of a particular fact or matter if any individual who is serving, or
who has at any time served, as a director, officer, partner, executor or trustee
of that Person (or in any similar capacity) has, or at any time had, Knowledge
of that fact or matter.

(d)

“Liens” means, collectively, all material pledges, claims, liens, charges,
mortgages, conditional sale or title retention agreements, hypothecations,
collateral assignments, security interests, easements and other encumbrances of
any kind or nature whatsoever;

(e)

“Material Adverse Effect” with respect to any Person means an event that has had
or would reasonably be expected to have a material adverse effect on the
business, financial condition or results of operations of such Person and its
subsidiaries taken as a whole;

(f)

“Permits” means federal, state, local and foreign governmental approvals,
authorizations, certificates, filings, franchises, licenses, notices, permits an
rights; and

(g)

“Person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization or other entity.

(h)

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

(i)

“Securities Act” means the Securities Act of 1933, as amended.

(j)

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

8.4

Usage.

In this Agreement, unless a clear contrary intention appears:

(a)

the singular number includes the plural number and vice versa;

(b)

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

(c)

reference to any gender includes each other gender or, in the case of an entity,
the neuter;

(d)

reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof, and shall be deemed to refer as well to all
addenda, exhibits and schedules;

(e)

reference to a Section or Schedule, such reference shall be to a Section of, or
a Schedule to, this Agreement unless otherwise indicated

(f)

reference to any law means such law as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder and reference to any section or other
provision of any law means that provision of such law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision;

(g)

the table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

(h)

“hereunder”, “hereof”, “hereto” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision thereof;

(i)

“including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term;

(j)

“or” is used in the inclusive sense of “and/or;” and

(k)

with respect to the determination of any period of time, “from” means “from and
including” and “to” means “to but excluding.”

8.5

Notices.

All notices, requests, claims, demands and other communications under this
Agreement shall be in writing and shall be deemed given if delivered personally
or sent by overnight courier (providing proof of delivery) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

(a)

if to Public Company prior to the Closing to:

Chuck DeMory

c/o John Heskett, Esq.

Heskett & Heskett

501 South Johnstone, Suite 501

Bartlesville, OK 74003

(918) 336.1773




(b)

if to Holding Co and to Public Company after the Closing to

Han Daqing

Guangton Yunda Plaza
No. 3 Guangqu Bei Sanxiang
Chongwen Disc.

Beijing People’s Republic of China 100022













8.6

Counterparts.

This Agreement may be executed in two or more counterparts.

8.7

Entire Agreement; Third-Party Beneficiaries.

This Agreement constitutes the entire agreement, and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter of this Agreement. This Agreement is not intended
to confer upon any Person other than the parties hereto and the third party
beneficiaries referred to in the following sentence, any rights or remedies. The
parties hereto expressly intend the provisions of Sections  and  to confer a
benefit upon and be enforceable by, as third party beneficiaries of this
Agreement, the third Persons referred to in, or intended to be benefited by,
such provisions.

8.8

Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF DELAWARE REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN
UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

8.9

Assignment.

Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned, in whole or in part, by operation of law or
otherwise by any of the parties without the prior written consent of the other
parties, and any such assignment that is not consented to shall be null and
void. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of, and be enforceable by, the parties and their respective
successors and assigns.

8.10

Enforcement.

The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any court of the United States located in the State of Delaware,
this being in addition to any other remedy to which they are entitled at law or
in equity.

8.11

Severability.

Whenever possible, each provision or portion of any provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law but if any provision or portion of any provision of this Agreement is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party, such invalidity, illegality or unenforceability will not
affect any other provision or portion of any provision in such jurisdiction, and
this Agreement will be reformed, construed and enforced in such jurisdiction as
if such invalid, illegal or unenforceable provision or portion of any provision
had never been contained herein.

IN WITNESS WHEREOF, Public Company, Holding Co and the Shareholders have
executed this Agreement to be effective as of the Effective Date.

 TELESTONE TECHNOLOGIES CORPORATION

By:__________________________
Chuck DeMory, _____________     

SUCCESS MILLION INTERNATIONAL, LTD.

By:__________________________
Han Daqing, ________________

SHAREHOLDERS

By:__________________________
    Han Daqing

By:__________________________
     Wang Jianjun

By:__________________________
     Luo Zhengbin

By:__________________________
     Zhang Yongjun

By:__________________________
     Lu Hanying







#









EXHIBIT 1.2(a)

CAPITALIZATION OF  TELESTONE TECHNOLOGIES CORPORATION




Pre-Exchange

Number of Shares of Common

Capital Stock Issued and

Outstanding

Post-Exchange

Number of Shares of Common

Capital Stock Issued and

Outstanding




Name

Number of Shares

% Ownership




Name

Number of Shares

% Ownership




Public Stockholders




99,917




100




Public Stockholders




99,917




2.3

   

Han Daqing

3,280,000

78.1

   

Wang Jianjun

328,000

7.8

   

Luo Zhengbin

246,000

5.9

   

Zhang Yongjun

164,000

3.9

   

Lu Hanying

82,000

2.0

                                         

Total:

99,917

100

Total:

4,199,917

100










#





